DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 March 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the limitation “the arcuate, curved ramp function”.  There is insufficient antecedent basis for this limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over HAGIWARA (US9914166) in view of ROGERS (US4641406), further in view of SUGIYAMA (JPS60108136A).
As to Claim 1, HAGIWARA teaches a method of manufacturing a steering rack, comprising: placing the elongate member having the plurality of steering rack teeth into a press (Figure 1 discloses the elongate member (23) in the press.), the press having a die configured to receive a second portion of the elongate member (Figure 10 discloses a bottom die (27a) configured to receive the second portion of the member (33).), and a punch provided with a plurality of tooth cavities that face towards the first portion of the elongate member. (Figure 10 discloses a punch (32) with a plurality of tooth cavities.  This punch is used in the same manner as the sizing punch (52a) that is applied to the teeth that have the initial tooth form.); lowering the punch towards the first portion of the elongate member having the plurality of steering rack teeth in the initial tooth form (Figure 12(G) and Col. 12, Lines 4 and 25 teach that the punch (52a) comes into contact with the teeth that have the initial tooth form.); cold upsetting the initial tooth form of the  plurality of steering rack teeth within a corresponding cavity of the plurality of tooth cavities of the punch (HAGIWARA makes no mention of heating the material prior to pressing, so it is interpreted as teaching cold working of the material.  Figure 12(G) and Col. 12, Lines 4 and 25 discloses a sizing punch (52a) that is used to further upset the teeth (16).  This punch operates in the same manner as the initial punch (32), but is used to cold work the already formed teeth.), wherein each tooth of the plurality of steering rack teeth upset by the punch has a second tooth width and second tooth height (Using the starting point of ROGERS (as explained below) where the teeth are cut, with the deforming punch (32) of HAGIWARA would cause the plurality of steering rack teeth to be formed into a new profile, including height and width.), and the second tooth width is greater than the first tooth width, the second tooth width and the second tooth height defining a final tooth form (Figure 12(G) and Col. 12, Lines 4 and 25 teach the sizing punch (52a) that operates on the initial tooth form to press it further.  Pressing down on the teeth (16) will cause an increase in width because the length is constrained by the lower die (Figure 12C, 27) causing the material to be forced outward.) and forming a ramp onto the second portion of the elongate member with a groove of the die. (Figure 10 discloses that the bottom die (27a) has a groove that forms a ramp portion on the bottom section (29).) wherein the ramp is formed into the second portion substantially simultaneously with forming of the final tooth form of the plurality of (Col. 3, Lines 37-48 teach that the rear surface portion (17) has dimensions “that become proper” during the forming of the teeth (16) into the completed state. Thus the ramp is formed simultaneously with the teeth), the second portion disposed on an opposite side of the steering rack relative to the first portion, the steering rack having a maximum thickness proximate a center tooth of the plurality of steering rack teeth. (Figure 22 teaches the rod that forms the rack has a thickness (on the right of the figure).  The part of the rack (33) that is placed between the dies (27, 32) has a thickness from the top of the tooth (16) to the bottom of the rear surface portion (denoted near 29 in the figure).  This thickness is greater than the thickness of the rod portion.)
HAGIWARA is silent regarding cutting a plurality of steering rack teeth each having a first tooth width and a first tooth height into a first portion of an elongate member to define an initial tooth form.
However, ROGERS teaches cutting a plurality of steering rack teeth each having a first tooth width and a first tooth height into a first portion of an elongate member to define an initial tooth form. (Col. 2 Lines 50-65 disclose cutting of the rack teeth, followed by a pressing operation to change the profile of the teeth.  The cutting, then pressing method of ROGERS provides an initial tooth form that is created via cutting, then subjected to further processing.)
One of ordinary skill in the art would have been motivated to apply the tooth cutting technique of ROGERS to the tooth deforming technique of HAGIWARA “to alleviate unnecessary stress in the metal during the pressing operation” (ROGERS Col. 3, Lines 25-30).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the tooth cutting technique of ROGERS to the tooth deforming technique of HAGIWARA because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results. See MPEP 2143 (I)(D).
HAGIWARA in view of ROGERS does not explicitly disclose that the ramp is an arcuate, curved ramp that curves in the longitudinal direction of the elongate member.
However, SUGIYAMA teaches the manufacture of toothed rack where a second die forms an arcuate, curved ramp that curves in the longitudinal direction of the elongate member in the second portion of the elongate member.  (Figure 9 teaches a lower mold (12) that has an arcuate depression (11).  Figure 6 teaches the rack (5) has a back surface (13) opposite the teeth (6) where the arcuate surface (16) is formed.  This surface forms a curved outer surface in the longitudinal direction of the workpiece.)
One of ordinary skill in the art would have been motivated to apply the known arcuate ramp formation technique of SUGIYAMA to the toothed rack formation method of HAGIWARA in order to create a steering rack that smoothly slides along an axis at a portion that contacts the rack guide when in the neutral position.  (SUGIYAMA, Machine Translation, Page 2, Paragraph 1)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known arcuate ramp formation technique of SUGIYAMA to the toothed rack formation method of HAGIWARA because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement to yield predictable results.  See MPEP 2143 (I)(D).

As to Claim 5, HAGIWARA in view of ROGERS and SUGIYAMA teaches the method of claim 1 wherein the second tooth height is less than the first tooth height. (HAGIWARA, Col. 2, Lines 64-67 and Col. 3, Lines 12 disclose the teeth forming punch (32) being applied to the elongate member (23) to change the profile of the first portion.  Pressing down on the teeth (16) will cause a decrease in height and an increase in width because the length is constrained by the lower die (Figure 20C, 27).)

As to Claim 7, HAGIWARA in view of ROGERS and SUGIYAMA teaches the method of claim 1 wherein the arcuate, curved ramp of the second portion of the elongate member defines a steering rack bearing contact surface. (HAGIWARA, Figure 15 discloses that the ramp portion (17) of the rack (11) is a bearing contact surface.)

Claim 1 is ALTERNATIVELY rejected under 35 U.S.C. 103 as being unpatentable over HAGIWARA (US9914166) in view of ROGERS (US4641406), further in view of SUGIYAMA (JPS60108136A) and MIZUSHIMA (US10392046).
As to Claim 1, HAGIWARA teaches a method of manufacturing a steering rack, comprising: placing the elongate member having the plurality of steering rack teeth into a press (Figure 1 discloses the elongate member (23) in the press.), the press having a die configured to receive a second portion of the elongate member (Figure 10 discloses a bottom die (27a) configured to receive the second portion of the member (33).), and a punch provided with a plurality of tooth cavities that face towards the first portion of the elongate member. (Figure 10 discloses a punch (32) with a plurality of tooth cavities.  This punch is used in the same manner as the sizing punch (52a) that is applied to the teeth that have the initial tooth form.); lowering the punch towards the first portion of the elongate member having the plurality of steering rack teeth in the initial tooth form (figure 12(G) and Col. 12, Lines 4 and 25 teach that the punch (52a) comes into contact with the teeth that have the initial tooth form.); upsetting the initial tooth form of the  plurality of steering rack teeth within a corresponding cavity of the plurality of tooth cavities of the punch (Figure 12(G) and Col. 12, Lines 4 and 25 discloses a sizing punch (52a) that is used to further upset the teeth (16).  This punch operates in the same manner as the initial punch (32), but is used to cold work the already formed teeth.), wherein each tooth of the plurality of steering rack teeth upset by the punch has a second tooth width and second tooth height (Using the starting point of ROGERS (as explained below) where the teeth are cut, with the deforming punch (32) of HAGIWARA would cause the plurality of steering rack teeth to be formed into a new profile, including height and width.), and the second tooth width is greater than the first tooth width, the second tooth width and the second tooth height defining a final tooth form (Figure 12(G) and Col. 12, Lines 4 and 25 teach the sizing punch (52a) that operates on the initial tooth form to press it further.  Pressing down on the teeth (16) will cause a decrease in height and an increase in width because the length is constrained by the lower die (Figure 20C, 27).) and forming a ramp onto the second portion of the elongate member with a groove of the die. (Figure 10 discloses that the bottom die (27a) has a groove that forms a ramp portion on the bottom section (29).) wherein the ramp is formed into the second portion substantially simultaneously with forming of the final tooth form of the plurality of steering rack teeth into the first portion (Col. 3, Lines 37-48 teach that the rear surface portion (17) has dimensions “that become proper” during the forming of the teeth (16) into the completed state. Thus the ramp is formed simultaneously with the teeth), the second portion disposed on an opposite side of the steering rack relative to the first portion, the steering rack having a maximum thickness proximate a center tooth of the plurality of steering rack teeth. (Figure 22 teaches the rod that forms the rack has a thickness (on the right of the figure).  The part of the rack (33) that is place between the dies (27, 32) has a thickness from the top of the tooth (16) to the bottom of the rear surface portion (denoted near 29 in the figure).  This thickness is greater than the thickness of the rod portion.)
HAGIWARA is silent regarding cutting a plurality of steering rack teeth each having a first tooth width and a first tooth height into a first portion of an elongate member to define an initial tooth form.
However, ROGERS teaches cutting a plurality of steering rack teeth each having a first tooth width and a first tooth height into a first portion of an elongate member to define an initial tooth form. (Col. 2 Lines 50-65 disclose cutting of the rack teeth, followed by a pressing operation to change the profile of the teeth.  The cutting, then pressing method of ROGERS provides an initial tooth form that is created via cutting, then subjected to further processing.)
One of ordinary skill in the art would have been motivated to apply the tooth cutting technique of ROGERS to the tooth deforming technique of HAGIWARA “to alleviate unnecessary stress in the metal during the pressing operation” (ROGERS Col. 3, Lines 25-30).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the tooth cutting technique of ROGERS to the tooth deforming technique of HAGIWARA because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results. See MPEP 2143 (I)(D).
HAGIWARA in view of ROGERS does not explicitly disclose that the ramp is an arcuate, curved ramp that curves in the longitudinal direction of the elongate member.
However, SUGIYAMA teaches the manufacture of toothed rack where a second die forms an arcuate, curved ramp that curves in the longitudinal direction of the elongate member in the second portion of the elongate member.  (Figure 9 teaches a lower mold (12) that has an arcuate depression (11).  Figure 6 teaches the rack (5) has a back surface (13) opposite the teeth (6) where the arcuate surface (16) is formed.  This surface forms a curved outer surface in the longitudinal direction of the workpiece.)
One of ordinary skill in the art would have been motivated to apply the known arcuate ramp formation technique of SUGIYAMA to the toothed rack formation method of HAGIWARA in order to create a steering rack that smoothly slides along an axis at a portion that contacts the rack guide when in the neutral position.  (SUGIYAMA, Machine Translation, Page 2, Paragraph 1)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known arcuate ramp formation technique of SUGIYAMA to the toothed rack formation method of HAGIWARA because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement to yield predictable results.  See MPEP 2143 (I)(D).
HAGIWARA does not explicitly disclose cold upsetting.
However, MIZUSHIMA teaches cold upsetting during a rack tooth formation method. (Col. 1 Lines 66-67)
One of ordinary skill would have been motivated to apply the known cold forging/upsetting technique of MIZUSHIMA to the rack tooth upsetting method of HAGIWARA in order to shorten the time necessary for processing the rack teeth because it is not necessary to perform quenching. (MIZUSHIMA Col. 2, Lines 1-3)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known cold forging/upsetting technique of MIZUSHIMA to the rack tooth upsetting method of HAGIWARA because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement to yield predictable results.  See MPEP 2143 (I)(D).

 

Response to Arguments
Applicant did not submit a response to the Advisory Action dated 01 March 2021, thus the response to arguments is reproduced below.
Applicant's arguments filed 11 February 2021 have been fully considered but they are not persuasive.
In the response dated 11 February 2021, applicant provides amendments to independent claim 1 including “curved ramp function…..and curves in a longitudinal 
In the Office Action “Final Rejection” dated 18 December 2020, Examiner explains in ¶10-¶13 that HAGIWARA doesn’t explicitly disclose the “arcuate ramp function” as claimed, but that SUGIYAMA is relied upon for teaching the shape of the ramp function.  In the present office action, ¶9-¶12 provide Examiner’s explanation of the combination of HAGIWARA and SUGIYAMA.  SUGIYAMA, Figure 6 teaches the formation of a rack (5) with a back surface (13) that is curved/arcuate in a longitudinal direction.  Figure 9 teaches the mold (12) has an arcuate depression (11) to form this shape on the lower side of the mold.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        2 June 2021